DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) with four (4) U.S. Patent Application Publications (Honda, Endo, Lee, Chae), submitted on 24 February 2020, was considered by the examiner.  The two other IDS statements that were annotated as part of examination of parent application 15/880026 have not been considered.  If Applicant wishes these to be considered, please submit clean, unannotated copies such that they can be properly considered and annotated.

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Specification
The abstract of the disclosure is objected to because it does not appear directed to that which is being claimed.  The filed abstract appears directed to the limitations of claim 1 of parent application 15/880,026.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gang et al. (US PGPUB 2013/0106817 A1; “Gang” hereinafter).
Regarding claim 1, Gang discloses a display device (see title, “Organic Light Emitting Display”; see also abstract, where Gang discloses an OLED device that enhances display quality) comprising:
a plurality of pixels (see figure 1; see also paragraph 26, where Gang depicts and discloses OLED panel 10 comprising a plurality of scan lines, a plurality of data lines, and a plurality of power supply lines; a plurality of pixel regions can be defined by the intersection of the scan lines and the data lines);
a plurality of data lines configured to supply data signals to the pixels (see paragraph 26, where Gang discloses a plurality of data lines; see also paragraph 27, where Gang discloses each of the pixel regions may be electrically coupled to a data line),

a power line configured to supply a driving power voltage to the pixels (see paragraph 26, where Gang discloses a plurality of power supply lines; see also paragraph 27, where Gang discloses each of the pixel regions may be electrically coupled to a power supply line), wherein each of the pixels comprises:
a display element (see figure 8, where Gang depicts a circuit diagram partially showing a pixel region including an OLED);
a first transistor connected to a first node and configured to control an amount of current supplied to the display element, the first transistor including a gate electrode (see figure 8, where Gang depicts transistor T3 as part of the circuit diagram partially showing a pixel region; transistor T3 analogous to the claimed first transistor);
a second transistor connected between one of the data lines and the first node, the second transistor including a gate electrode connected to one of the scan lines (see figure 8, where Gang depicts transistor T1 as part of the circuit diagram partially showing a pixel region; transistor T1 analogous to the claimed second transistor); and
a third transistor connected to the gate electrode of the first transistor, the third transistor including a gate electrode connected to one of the scan lines (see figure 8, where Gang depicts transistor T2 as part of the circuit diagram partially showing a pixel region; transistor T2 analogous to the claimed third transistor),
wherein the power line overlaps with at least a portion of the first transistor in a plan view (see figure 8, where Gang depicts power line VDD directly connected to a terminal of transistor T3 – analogous to the claimed first transistor – thus a suggestion for power line VDD to overlap at least a terminal portion of transistor T3), and
the power line is disposed on a different layer from the data lines (see paragraph 7, where Gang discloses the gate lines, the data lines, and the power supply lines are formed in different layers from one another).

Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2:  Gang is silent regarding at least sub-data lines as recited in claim 1.  
Regarding claim 4:  Gang is silent regarding the power line overlap as recited in claim 4.  
Regarding claim 7:  Gang is silent regarding the composition of the third transistor as recited in claim 7.
Regarding claim 10:  Gang is silent regarding limitation of the same scan line as recited in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURENCE J LEE/Primary Examiner, Art Unit 2624